Citation Nr: 0841492	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent disabling for degenerative joint disease of the left 
knee.

2.  Entitlement to an increased evaluation in excess of 10 
percent disabling for post-operative torn meniscus of the 
left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which granted service connection for 
postoperative torn meniscus of the left knee and assigned a 
noncompensable evaluation, effective July 1, 2005.

In a subsequently February 2006 rating decision, the RO 
assigned separate evaluations of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2008) and 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008) for the left 
knee disability.  The veteran subsequently indicated his 
continued disagreement with the disability ratings assigned 
to his left knee disability and this matter remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].


FINDING OF FACT

The veteran's left knee disability is manifested by 
complaints of pain and sublaxation without evidence of 
limitation of extension or more than slight limitation of 
flexion, and without objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, 5261, 5262 (2008).  

2.  The criteria for evaluation greater than 10 percent for 
postoperative residuals of a torn meniscus of the left knee 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5260, 5261, 5262 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board, however, notes that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

The RO issued an evidence development letter dated in July 
2005 in which the RO advised the veteran of the evidence 
needed to substantiate his claim of service connection for a 
left knee condition.  The veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The veteran was also subsequently 
informed, by way of a March 2006 letter, as to the criteria 
for assigning appropriate disability ratings and awarding 
effective dates.  The March 2006 letter also indicated the 
type of evidence considered in assigning a disability rating, 
and his claim was subsequently readjudicated in a Statement 
of the Case and Supplemental Statements of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  
See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 
112 (2007).  In line with the above reasoning, Vazquez-Flores 
v. Peake (dealing with providing additional notice in cases 
of increased ratings) does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the veteran's claim for service connection.  22 Vet. 
App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA treatment records, service 
treatment records (STRs), and private medical records are in 
the file.  The veteran has at no time referenced outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008). 

The veteran was provided VA medical examinations with regard 
to his left knee in October 2005, October 2006, and most 
recently in October 2007.  The Board finds these examination 
reports to be thorough and consistent with contemporaneous 
STRs, private treatment records and VA outpatient records.  
The examinations in this case, in addition to the treatment 
records and the veteran's own lay statements, provide an 
adequate record upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision. 

Increased ratings-in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Relevant law and regulations

The veteran has been assigned a 10 percent disability rating 
for degenerative joint disease of the left knee pursuant to 
Diagnostic Code 5010.  Under Diagnostic Code 5010, traumatic 
arthritis, substantiated by x-rays findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008). 

The veteran has also been assigned a separate 10 percent 
disability rating for a post-operative torn meniscus of his 
left knee pursuant to Diagnostic Code 5257.  Diagnostic Code 
5257 deals with other impairment of the knee and, in 
particular, impairment involving recurrent subluxation or 
lateral instability of the knee. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  This 
code provides for the assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability 
of a knee; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  Id.  Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap."  See Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 
1599 (27th edition 1988)).  The Board observes that the words 
"slight",
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2008).

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2008).  
Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 
45 degrees (10 percent); and flexion limited to 60 degrees (0 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 
45 degrees (50 percent); extension limited to 30 degrees (40 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 
5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Analysis

The veteran contends that his currently assigned evaluations 
do not adequately reflect the severity of his left knee 
disability.

During a December 2003 private examination, the veteran 
reported that he experienced difficulty walking.  On physical 
examination, the examiner concluded that the veteran had some 
medial joint line tenderness and some tenderness over the 
proximal femoral condyle on the medial side.  Though a good 
range of motion was noted, the veteran was found to have some 
mild patellar crepitus, but no varus, instability, or 
Lachman's.  Private examiner, J.B. concluded that the 
veteran's MRI was consistent with a meniscal tear in his knee 
and noted that there were some degenerative changes.  

A subsequent January 2004 private examination report shows 
positive medial joint line tenderness, mild effusion and 
patellar crepitus, and tenderness over the medial femoral 
condyle proximally.  However, no varus or valgus instability 
or Lachman's was noted.  

A September 2004 VA radiologic report of the bilateral knees 
reflects no knee joint effusions.  However, there was notable 
narrowing and sclerosis associated with the medial joint 
compartment of the left knee.  Lesser changes were also seen 
associated with the patellofemoral and lateral joint 
compartments of the left knee.  It was concluded that the 
findings were most consistent with at least mild to moderate 
osteoarthritic degenerative changes, principally centered 
upon the medial joint compartment of the left knee. 

During an October 2005 VA examination, the veteran reported 
that he incurred a left knee injury during service and that 
he had subsequently undergone arthoscopic surgery twice as a 
result.  He also reported that his left knee remained 
problematic and that the pain was aggravated by prolonged 
standing and walking, by negotiating ladders or steep steps, 
and was also aggravated by running, but that rest improved 
the pain somewhat.  The veteran further reported that there 
was no current left knee locking or true collapsing of the 
knee, but that he used a hinged knee brace in anticipation of 
aggravating situations and also used a cane to ambulate at 
times.  The veteran reported that he did not otherwise use 
other braces, splints, or prosthetic devices for his left 
knee condition.  Finally, he reported that his left knee 
currently affected his day to day activities such as mowing 
the lawn and sporting events.

The examiner noted that the veteran walked with a limp which 
tended to favor his left lower extremity.  On examination, he 
found that the veteran's left knee revealed no observed bony 
deformity.  There was also no edema, effusion, or palpable 
tenderness.  Laxity, McMurray's, and the median plica and 
patellar apprehension tests were all negative.  Active range 
of motion of flexion was noted at 105 degrees and extension 
at 0 degrees.  The passive range of motion remained the same 
in both parameters.  The active range of motion post-exercise 
remained the same.  The left knee was exercised by performing 
flexion and extension by 10 repetitions.  There was no 
evidence of pain, incoordination, or further loss of function 
with the exercise.  There was also no evidence of suspected 
or observed additional losses of function due to flare-up.  

During a March 2006 private examination, the veteran 
complained of left knee pain, to include aggravating factors 
such as running/jogging, standing for approximately 7 hours, 
walking, and sitting in the back seat of a car.  On physical 
examination, the veteran was noted to walk with a moderate 
limp and was noted to have moderate tenderness in the medial 
and lateral parapatellar, moderate effusion of the knee, mild 
crepitation of the patellofemoral with severe tenderness in 
the patellofemoral joint and in the medial joint line.  No 
masses, defects, or calor were noted.  Passive range of 
motion was noted as -3 degrees and flexion of 120 degrees.  
Motors were noted as intact with normal sensation stability, 
and alignment.  Provocative tests were also pertinently 
negative.  

During an October 2006 VA examination, the veteran complained 
of intermittent sharp pain lasting for about 5 minutes.  He 
also reported that being on his feet for more than a couple 
of hours caused sharp pain in the medial aspect of his knee 
when he sits.  He also complained of pain while standing and 
that he used a cane if he over-worked his knee.  He reported 
that he could not run, push a mower, squat, or sit in the 
back seat of car unless his leg was on the seat.  With regard 
to flare-ups, the veteran reported that he could maneuver 
while walking slow and keeping his left leg as straight as 
possible.  

On examination, it was noted that veteran walked with a left 
limp and that left knee abnormalities were present.  In this 
regard, the veteran was noted to have effusion, prepatellar 
swelling, and positive valgus laxity at 0 degrees.  However, 
no other abnormalities were noted.  Both active and passive 
range of motion on flexion was noted as 90 degrees and on 
extension at 0 degrees.  Active range of motion after 
exercise was noted as 75 degrees on flexion and 0 degrees on 
extension.  Though there was significant further loss in 
range of motion post exercise, there was no evidence of pain, 
incoordination, or excessive fatigability with exercise.  
There was also no evidence of flare-ups. 

During an October 2007 VA examination, the veteran reported 
that he experienced left knee pain almost constantly.  He 
reported that he occasionally woke up in the middle of the 
night with knee pain.  Specifically, he reported sharp pains 
with medial and lateral stress.  He also reported a minimal 
amount of swelling to the knee late in the day, but no heat, 
redness, or locking.  He also reported an incident where his 
knee "gave out", but denied flare-ups.  He reported using 
assistive devices to include a cane and a brace.  Finally, he 
reported that he planned to find a new job due to his knee 
problem.

On physical examination, the veteran was noted to have a limp 
favoring his left leg.  He had mild effusion of the left knee 
and was wearing a brace.  However, there was no redness, 
heat, or ankylosis, genu valgum, varum, or recurvatum.  
Further, no tenderness was noted around the knee or any of 
the ligaments or bursa.  Varus and valgus stress testing, 
anterior drawer, and Lachman's test were all negative.  The 
veteran could flex his knee to 115 degrees, but complained of 
discomfort at 
95 degrees.  He also had clicking lateral to the knee cap 
with knee extension and flexion.  After DeLuca testing, there 
was no increased knee pain, decreased range of motion, pain, 
fatigue, weakness, or lack of endurance.  

The radiology report reflects no knee joint effusions and no 
acute fracture or dislocation.  However, there was notable 
narrowing and sclerosis associated with the medial joint 
compartment of the veteran's left knee.  It was noted that 
the findings were most consistent with at least mild to 
moderate osteoarthritic degenerative changes, principally 
centered upon the medial joint compartment of the left knee.

The Board concludes that the aforementioned findings do not 
support compensable evaluations for the veteran's left knee 
under Diagnostic Codes 5260 or 5261, in that there is no 
evidence of any limitation of extension, and no evidence of 
flexion limited to 45 degrees or more.  In this regard, the 
October 2005 VA examination report reflects that flexion of 
the left knee was limited to 105 degrees in both active and 
passive range of motion, with extension to 0 degrees, and the 
October 2006 VA examination report which reflects that both 
active and passive range of motion was noted at 90 degrees on 
flexion and 0 degrees on extension.  Subsequent to exercise, 
active range of motion further increased limitation of motion 
following repetitive use to 75 degrees on flexion and 0 
degrees on extension.  However, as noted above, this finding 
is not evidence of limitation of extension or flexion limited 
to 45 degrees or more.  Similarly, private examination 
reports of record also show no evidence of limitation of 
flexion to 45 degrees or extension to 10 percent or more so 
as to warrant compensable ratings under either of these 
codes.

Finally, the Board acknowledges that the veteran has 
complained consistently of pain and other symptoms, including 
swelling and crepitus.  However, repeated physical 
examination has not shown evidence of symptoms such as 
incoordination, excessive fatigability, or weakness following 
exercise, or evidence of additional limitation of motion with 
repeated use beyond the ranges described above.  Thus, the 
Board does not find adequate pathology to support evaluations 
greater than 10 percent based on functional impairment due to 
pain or other factors.  See Deluca, supra.  

The Board recognizes that separate ratings under Diagnostic 
Codes 5260 and 5261 may be assigned for disability of the 
same joint, if none of the symptomatology on which each 
rating is based is duplicative or overlapping.  See 
VAOPGCPREC 9-04 (2004).  As noted, however, the veteran does 
not have a compensable limitation of motion as to either 
extension or flexion so as to warrant separate ratings.  

As mentioned above, Diagnostic Code 5257 addresses the issue 
of impairment of the knee in the form of recurrent 
subluxation or lateral instability.  With regard to 
subluxation, the Board notes that an October 2006 VA 
examination reflects that the veteran was noted to have 
positive valgus laxity at 0 degrees.  In regards to lateral 
instability, the Board notes that the veteran has complained 
of instability and has reported using assistive devices to 
include a cane and knee brace as a result.  However, the 
Board points out that repeated examination has shown no 
evidence of instability of the left knee.  While the claims 
folder contains an isolated finding of subluxation and 
subjective complaints of left knee instability, the Board 
concludes that the greater weight of the evidence is against 
finding that the veteran's knee disability is manifested by 
either moderate subluxation or instability so as to warrant 
the assignment of a rating of 20 percent.  Therefore, the 
Board finds that an increased rating cannot be assigned under 
Diagnostic Code 5257.

The Board has also considered entitlement to evaluations 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis); 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint), and 5262 (impairment of the tibia and fibula).  
However, there is no medical evidence of ankylosis in the 
left knee joints, dislocation, or impairment of the tibia and 
fibula.  Consequently, these codes are not for application.  
On review, the Board finds that the criteria for initial 
evaluations greater than 10 percent, for the veteran's 
service connected degenerative disc disease and post-
operative torn meniscus of left knee, respectively, have not 
been met.  

Regarding the veteran's claims for increase decided herein, 
the Board has reviewed the evidence of record and does not 
find a basis for assigning staged ratings at any time since 
July 2005.  See Fenderson, supra.  

Additionally, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, the 
veteran has reported physical limitations at work resulting 
from his knee disability; however, he has nevertheless been 
able to continue employment at the same job since his 
discharge from the military.  On review, objective evidence 
does not show that the listed disabilities require frequent 
hospitalization or cause a marked interference with 
employment beyond that contemplated in the schedular 
standards.  The Board believes that the regular schedular 
standards and the assigned 10 percent disability ratings 
adequately compensate the veteran for any adverse impact 
caused by his left knee disability.  Consequently, the Board 
further finds that referral for extraschedular consideration 
is not warranted.  Bagwell v. Brown, 9 Vet. App.337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an increased evaluation in excess of 10 
percent disabling for degenerative joint disease of the left 
knee is denied.

Entitlement to an increased evaluation in excess of 10 
percent disabling for post-operative torn meniscus of the 
left knee is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


